In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                   ________________________

                                        Nos. 07-18-00145-CR
                                             07-18-00302-CR
                                    ________________________


                                   KELLY GOLEY, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE


                           On Appeal from the 137th District Court
                                  Lubbock County, Texas
  Trial Court No. 2018-414,373 (Counts II & IV); Honorable John J. McClendon III, Presiding


                                             August 8, 2018

                        ORDER OF ABATEMENT AND REMAND
                       Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Pursuant to an open plea, Appellant, Kelly Goley, was convicted of two counts1 of

sexual assault of a child2 and sentenced to concurrent terms of twenty years confinement.


        1 Appellant was indicted for five counts of sexual assault of a child. He was convicted of Counts II

and IV. The other three counts were subsequently dismissed. Appellant’s appeal from Count II is docketed
as cause number 07-18-00145-CR. His appeal from Count IV is docketed as cause number 07-18-00302-
CR.

        2   TEX. PENAL CODE ANN. § 22.011(a)(2) (West Supp. 2017).
Appellant’s appointed counsel, Ms. Lorna McMillion, filed a notice of appeal from the

judgments. On May 8, 2018, Mr. Nicholas Vitolo filed a notice of appearance and

designation as lead counsel with this court, stating that he was retained to assist in the

appeals. See TEX. R. APP. P. 6.2, 6.1.


       The clerk’s record and reporter’s record were originally due on May 21, 2018. The

clerk’s record was filed by this deadline; however, the reporter was granted two

extensions to file the record due to her case load. On July 23, the reporter requested a

third extension notifying the court that Appellant had not made acceptable payment

arrangements for the reporter’s record. See TEX. R. APP. P. 35.3(b)(3). By letter on July

25, we directed Appellant to make acceptable payment arrangements for the reporter’s

record by August 6. Failure to do so, we advised, could result in the appeals being abated

and the causes remanded to the trial court for further proceedings. See TEX. R. APP. P.

37.3(a)(2). On August 5, Mr. Vitolo filed a letter asking this court to direct the trial court

to provide the reporter’s record without charge. In the letter, Mr. Vitolo asserts that

Appellant is entitled to a free reporter’s record because he was previously found indigent

by the trial court and appointed appellate counsel pursuant to article 26.04 of the Texas

Code of Criminal Procedure.


       Whether an appellant is indigent for the purposes of appointment of counsel and

obtaining a free appellate record are discrete inquiries and should be resolved by the trial

court. See McFatridge v. State, 309 S.W.3d 1, 5-6 (Tex. Crim. App. 2010). Each

indigence determination is made at the time the issue arises. Id. Under appellate rule

20.2, an appellant who is unable to pay for the appellate record may, by motion and

affidavit, ask the trial court to provide a free appellate record. TEX. R. APP. P. 20.2. If the

                                              2
trial court finds, after a hearing, that the appellant cannot pay for the appellate record, the

court must order the record to be furnished without charge. Id. There is no indication in

the clerk’s record that Appellant requested a free appellate record from the trial court or

that the trial court determined Appellant was indigent for the purposes of obtaining a free

appellate record.


       Accordingly, we abate these appeals and remand the causes to the trial court for

further proceedings. See TEX. R. APP. P. 37.3(a)(2); 20.2. On remand, the trial court shall

utilize whatever means it finds necessary to determine the following:


       (1)    whether Appellant still desires to prosecute the appeal;

       (2)    if Appellant desires to prosecute the appeal, whether Appellant is
              indigent and entitled to have the reporter’s record furnished without
              charge under appellate rule 20.2; and

       (3)    if Appellant is not entitled to have the reporter’s record furnished
              without charge, the date Appellant will make acceptable payment
              arrangements for the reporter’s record. See id.

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects.        Additionally, the trial court shall cause to be

developed (1) a supplemental clerk’s record containing the findings of fact and

conclusions of law and (2) a reporter’s record transcribing the evidence and argument

presented at any hearing held. The trial court shall cause the supplemental record to be

filed with the clerk of this court on or before September 10, 2018.


       It is so ordered.


                                                                 Per Curiam


Do not publish.

                                              3